*867
ORDER

PER CURIAM.
Elvis Cobb appeals from a trial court judgment entered following a jury verdict finding him to be a sexually violent predator and committing him to the custody of the director of the Department of Mental Health pursuant to Sections 632.480 through 632.513.1 We have reviewed the briefs of the parties and the record on appeal and conclude that sufficient evidence existed to support the jury’s verdict. Whitnell v. State, 129 S.W.3d 409, 415 (Mo.App. E.D.2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.